Citation Nr: 0615969	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  02-16 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
pterygium at the nasal margin of the left eye.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The veteran had active military duty from May to November 
1957.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.  

In an October 2002 VA Form 9 (substantive appeal), the 
veteran requested a hearing before a Veterans Law Judge at 
the RO.  The veteran failed to report for the hearing that 
was set for a date in June 2003.

The case was remanded by the Board in July 2004 for 
additional development and is now before the Board for final 
appellate consideration.



FINDING OF FACT

The service-connected left eye pterygium is manifested by dry 
eye with no evidence of loss of vision.



CONCLUSION OF LAW

The criteria for a compensable evaluation for left eye 
pterygium have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.84a, 
Diagnostic Code 6034 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim, or something to the effect that the 
claimant should "give us everything you've got 
pertaining to your claim(s)."  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II, which 
replaced the opinion in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) (Pelegrini I)).

The "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b) (1).  The 
veteran was afforded numerous opportunities to submit 
additional evidence.  The claimant has indeed been 
notified that he should identify or submit any and all 
evidence relevant to the claim addressed in this 
decision.  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is VCAA letters in 
July 2004 and November 2005 provided the veteran with 
adequate notice as to the evidence needed to substantiate his 
claim and the evidence not of record that is necessary.  
While these letters were sent after the initial RO decision 
on the matter addressed herein, the RO subsequently 
readjudicated the claim.  See February 2006 Supplemental 
Statement of the Case.  The July 2004 and November 2005 VCAA 
letters further advised the veteran that VA would attempt to 
obtain records of private medical treatment if the veteran 
identified the treatment and provided authorization to do so.  
Simply put, the veteran was notified and aware of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claims.  The July 
2004 and November 2005 VCAA letters specifically asked the 
veteran to tell the RO if he knew of any additional evidence 
he would like considered.  This request of the veteran 
implicitly included a request that if he had any pertinent 
information, he should submit it.  VA has taken all 
appropriate action to develop the veteran's claim.  Although 
the RO did not provide notice of the VCAA prior to the 
initial unfavorable RO decision, VA has made all reasonable 
efforts to assist the veteran in the development of his claim 
and has notified him of the information and evidence 
necessary to substantiate the claim and of the efforts to 
assist him.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 484.

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for an increased rating, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the pterygium of the left eye.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for an increased (compensable) rating for pterygium at 
the nasal margin of the left eye, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned is rendered moot. 
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  See 38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
medical records.  In addition, the RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  

In this case, the veteran was afforded VA examinations which, 
when considered with the other relevant evidence of record, 
are sufficient to adjudicate the appeal of his claim for an 
increased (compensable) rating for pterygium at the nasal 
margin of the left eye.  Under these circumstances the 
evidence currently of record is adequate to adjudicate this 
narrow aspect of the veteran's appeal.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Analysis

Historically, the RO established service connection for the 
veteran's left eye pterygium in November 1958.  It was noted 
that the veteran had a small pterygium in the nasal region of 
the left eye encroaching slightly on the cornea which was not 
progressive and was long standing.   

The veteran filed a claim for an increased (compensable) 
evaluation for the pterygium of the left eye in May 2001.  He 
contended that other current left eye disability was causally 
related to his pterygium, or to left eye trauma which he 
alleged was incurred during service.

The veteran's service medical records, including the service 
separation examination, fails to indicate any treatment for a 
left eye trauma at any time during service.

The veteran underwent a VA examination of the eyes in July 
2001.  He reported being struck with the end of gun in the 
left eye during service.  He stated that, since this trauma, 
he had experienced poor vision in the left eye which had 
deteriorated severely over time.  Near uncorrected visual 
acuity in the left eye was 20/400 and far was 20/300.  
Diplopia was not reported.  There was almost complete 
constriction of the visual field in the left eye.  There was 
a 1 to 2 millimeter left eye pterygium located at the nasal 
margin.  Cornea of the left eye showed central scarring.  
Extensive chorioretinal scarring was noted inferior to the 
optic nerve in the left eye.  

The diagnoses were primary open angle glaucoma in the right 
eye; pterygium, left eye; corneal scarring, left eye; 
extensive retinal scarring secondary to trauma in the left 
eye with optic atrophy; and trace nuclear sclerosis in both 
eyes.  

The veteran submitted a July 2001 certificate from the 
Department of Motor Vehicles in Nevada which shows that he 
had not been prohibited from driving.

VA outpatient treatment records dated from July 2001 to 
August 2003 are of record.  These records describe the 
evaluations/treatment the veteran has received over time for 
eye complaints.

Following appellate review in July 2004, the Board remanded 
the case to the RO for further development of the record.  In 
particular, the RO was instructed to obtain any outstanding 
medical treatment records and to afford the veteran another 
VA eye examination.  The VA examiner was requested to provide 
an opinion as to whether the veteran's left eye pterygium was 
causally connected or related to any of the other left eye 
disabilities/abnormalities identified at present.  The 
examiner was also requested to provide an opinion as to 
whether any clinical evidence during and shortly after the 
veteran's of military service showed that he sustained left 
eye trauma during service.

The veteran underwent a VA eye examination in December 2005 
in which the veteran complained of distance and near vision 
blurring.  Left eye uncorrected far vision was 24/100 and 
near was 22/100.  Left eye corrected far vision was 24/100 
and near was 22/100.  There was a nasal pterygium in the left 
eye approximately 3 mm into the cornea and a temporal 
pinguecula on the cornea.  There was a central macular scar 
in the left eye.  

The diagnoses were hyperopia; astigmatism; presbyopia; 
cataract, both eyes; prediabetic with retinopathy, both eyes; 
primary open angle glaucoma, both eyes; left eye pterygium, 
stable; left eye corneal scar; left eye chorioretinal scar; 
left eye macular scar; left eye posterior vitreous 
separation; right eye, mild aging macular degeneration; left 
eye optic atrophy, pinguecula, both eyes; dry eye syndrome, 
both eyes; and left eye, legally blind (due to chorioretinal 
scar and macular scar).  

The examiner commented that the left eye pterygium was only 
related to the current dry eye syndrome and that it is not 
related to the cataracts, glaucoma, left eye corneal scar, 
left eye chorioretinal scar, left eye macular scar, left eye 
posterior vitreous separation, left eye optic atrophy, visual 
field loss or visual field impairment.  It was noted that 
esophoria is a normal condition and was of no significance.  
The examiner further commented that there was no clinical 
evidence in the record of any eye trauma in the military.  An 
examination dated in November 1958 showed visual acuity of 
20/15 in both eyes and the fundus in both eyes showed no 
abnormal findings.  The first note of an abnormality was on 
examination in January 1976 in which a foveal scar of the 
left eye was noted.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2005).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2005).

In this case, the veteran is currently service-connected for 
left eye pterygium, currently evaluated as noncompensably 
disabling under Diagnostic Code 6034. Under 38 C.F.R. § 
4.84a, Diagnostic Code 6034, pterygium is rated for loss of 
vision, if any.  Loss of vision is rated under 38 C.F.R. § 
4.84a, Diagnostic Codes 6061-6079.  A noncompensable 
evaluation is warranted where vision is 20/40 in both eyes.  
A 10 percent evaluation is warranted where vision is 20/50 in 
one eye and 20/40 in the other eye.  A 10 percent evaluation 
is also warranted where vision is 20/50 in both eyes.  The 
evaluations continue to increase for additional impairment of 
central visual acuity.  See 38 C.F.R. § 4.84a, Diagnostic 
Codes 6061-6079 (2005).  Visual acuity is to be measured 
based on the best distant vision obtainable after the best 
correction by glasses, unless there is a difference of more 
than four diopters of spherical correction between the two 
eyes, or the presence of keratoconus.  See 38 C.F.R. § 4.75.  
It is noteworthy that eye disorders also may be rated based 
on contraction of visual fields.  See 38 C.F.R. §§ 4.76, 
4.76a.

The evidence shows that the veteran has been diagnosed as 
having several eye disorders with markedly decreased vision 
in his left eye.  The veteran contends that his left eye 
pterygium is causally related to the other eye disabilities 
or to left eye trauma which he alleges took place during 
service.  The medical evidence of record, however, does not 
support the veteran's contentions.  Following a thorough VA 
examination of the eyes in December 2005, to include a review 
of the claims folder,  the examiner concluded that none of 
the veteran's other eye disorders, apart from dry eye, are 
causally related to the veteran's service-connected left eye 
pterygium.  The examiner also concluded that there was no 
evidence of any eye trauma in service which would contribute 
to any of the veteran's current eye disabilities.  The Board 
may not consider manifestations not resulting from service-
connected disease or injury in rating the service-connected 
disability. 38 C.F.R. § 4.14.  Thus, the Board will proceed 
with an analysis of the veteran's claim for an increased 
rating based solely on his service-connected pterygium.     

Upon a review of the evidence, the Board finds that the 
criteria for a compensable evaluation for left eye pterygium 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.84a, Diagnostic 
Code 6034 (2005).  The medical evidence of record does not 
show that the veteran has any visual field loss due to 
pterygium of the left eye.  The December 2005 VA examiner 
specifically concluded that the veteran's visual field loss 
was not related to his left eye pterygium.  

In addition, as noted above, eye disorders may also be rated 
based on impairment of visual fields. 38 C.F.R. §§ 4.76, 
4.76a (2005).  In this case, however, the current evidence of 
record does not indicate that the veteran has a loss of field 
of vision as a consequence of his left eye pterygium.  The 
December 2005 VA examiner also concluded that visual field 
impairment was not related to the veteran's left eye 
pterygium.  

The veteran's loss of visual acuity has been attributed to 
his nonservice-connected eye disorders not to his service-
connected left eye pterygium.  Differentiation of pertinent 
symptomatology involves complex medical questions, and the 
Board must find that the opinions of trained medical 
professionals are of considerable probative value.  Although 
the veteran may sincerely believe that his service-connected 
disability warrants a compensable rating, the totality of the 
evidence weighs against his claim. The veteran, as a layman, 
has no competence to give a medical opinion on diagnosis or 
etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Again, the evidence shows that nonservice-
connected eye disorders are responsible for the loss of 
vision acuity.  Therefore, a compensable evaluation for left 
eye pterygium is not warranted.

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis. For example, it has 
not been shown that either the veteran's service-connected 
left eye disorder alone has resulted in frequent 
hospitalizations or caused marked interference in his 
employment.  The Board is therefore not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for an increased (compensable) 
disability rating for pterygium of the left eye. Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased (compensable) rating for pterygium at the nasal 
margin of the left eye is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


